DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group C in the reply filed on 8/5/20 is acknowledged.  The traversal is on the ground(s) that claims 3,7,8 overlap in scope therefore are not distinct.  This is not found persuasive because different species require different search strategies in different combinations of different classifications such as C08J233/02 for copolymers of acid, C08J2429/04 for polyvinyl alcohols, C08J2479/02 for polyamines, C08J2333/08, copolymers of acrylic acid esters. Each formula requires different search combinations which causes undue burden to the examiner. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1,2,12-20,22-24,27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US20120070737) in view of Lee et al. (US9373843).	As to claim 1, Son et al. a binder comprising a cross-linked product of at least a a .  
Son et al. fail to disclose a first polymer, the first polymer comprises polyimide, polyamic acid, a copolymer thereof, or a combination thereof wherein the first polymer comprises a structural unit comprising an alkali metal and at least one hydroxyl functional group in the same or different structural 10units.
Lee et al. teaches a binder comprising mixing polyamic acid, polyvinyl alcohol, and polyacrylic near acid comprising a functional group such as hydroxyl group for the purpose of providing a binder that is environmental friendly, that has the characteristics of adhesive strength, tensile strength, and elasticity (col. 3 lines 25-26,32-35,40-47).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Son et al. with a binder comprising mixing polyamic acid, polyvinyl alcohol, and polyacrylic near acid comprising a functional group such as hydroxyl group for the purpose of providing a binder that is environmental friendly, that has the characteristics of adhesive strength, tensile strength, and elasticity (col. 3 lines 25-26,32-35,40-47).
As to claim 2, Son et al. discloses wherein an amount of the alkali metal is about 0.2 equivalents to about 1 equivalent with respect to a total content of carboxyl groups, amide groups, and carbonyl groups for the purpose of increasing the pH which thereby increases the viscosity of the binder composition significantly (paragraph 0034-0035). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Son et al. with a first polymer wherein an amount of the alkali metal is about 0.2 equivalents to about 1 equivalent with respect to a total content of carboxyl groups, amide groups, and carbonyl groups of the first polymer in order to chemically bond with the polymer. 
As to claim 12, Son et al. discloses wherein the second polymer further comprises a structural unit comprising an alkali metal (paragraph 0039).
As to claim 13, Son et al. discloses wherein an amount of the alkali metal is about 0.2 equivalents to about 1 equivalent with respect to a total content of carboxyl groups and amide groups of the first polymer (paragraph 0039).
As to claim 14, Son et al. discloses wherein the second polymer is poly(acrylic acid) (paragraph 0036). 
As to claim 15, Son et al. fail to disclose wherein poly(acrylic acid) has a weight average molecular weight of about 10,000 Daltons to about 1,000,000 Daltons. Lee et al. teaches wherein poly(acrylic acid) has a weight average molecular weight of about 10,000 Daltons to about 1,000,000 Daltons for the purpose of providing a binder with improved tensile strength, adhesive strength and elasticity (col. 3 lines 25-26, col. 10 line 23-24).

As to claim 16, Son et al. discloses wherein the third polymer is polyvinyl alcohol (paragraph 0036).
As to claim 17, Son et al. fail to disclose wherein the polyvinyl alcohol has a saponification ratio of 90% or greater. Lee et al. teaches wherein the polyvinyl alcohol has a saponification ratio of 89% (col. 9 line 48). It would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Son et al. with wherein the polyvinyl alcohol has a saponification ratio of 90% or greater in order to provide optimal value in absence of unexpected results.
As to claim 18, Son et al. fail to disclose wherein the polyvinyl alcohol has a weight average molecular weight of about 10,000 Daltons to about 500,000 Daltons. Lee et al. teaches wherein the polyvinyl alcohol has a weight average molecular weight of about 10,000 Daltons to about 500,000 Daltons for the purpose of providing a binder with improved tensile strength, adhesive strength and elasticity (col. 3 lines 25-26, col. 9 line 46).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Son et al. with wherein the polyvinyl alcohol has a weight average molecular weight of about 10,000 Daltons to about 
As to claim 19, Son et al. fail to disclose wherein an amount of the first polymer is in a range of about 3% by weight to about 30% by weight based on a total weight of the cross- linked product. Lee et al. teaches a binder comprising mixing polyamic acid, polyvinyl alcohol, and polyacrylic near acid comprising a functional group such as hydroxyl group for the purpose of providing a binder that is environmental friendly, that has the characteristics of adhesive strength, tensile strength, and elasticity (col. 3 lines 25-26,32-35,40-47).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Son et al. with wherein an amount of the first polymer is in a range of about 3% by weight to about 30% by weight based on a total weight of the cross- linked product for the purpose of providing a binder that is environmental friendly, that has the characteristics of adhesive strength, tensile strength, and elasticity (col. 3 lines 25-26,32-35,40-47) in absence of unexpected results.
As to claim 20, Son et al. fail to disclose wherein an amount of the third polymer is in a range of about 5% by weight to about 60% by weight based on a total weight of the cross- linked product. Son et al. teaches that the third polymer, polyvinyl alcohol is 72%. It would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Son et al. with wherein an amount of the third polymer is in a range of about 5% by weight to about 60% by weight based on a total 
As to claim 22, Son et al. fail to disclose wherein the cross-linked product has a weight average molecular weight of about 10,000 Daltons to about 2,000,000 Daltons. Lee et al. teaches the desired molecular weight for the first polymer, second polymer and third polymer (col. 9-col. 10), therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide wherein the cross-linked product has a weight average molecular weight of about 10,000 Daltons to about 2,000,000 Daltons for the purpose of providing a binder that is environmental friendly, that has the characteristics of adhesive strength, tensile strength, and elasticity (col. 3 lines 25-26,32-35,40-47).
As to claim 23, Son et al. discloses electrode comprising: the binder of claim 1; and a positive active material or a negative active material (paragraph 0044).
As to claim 24, Son et al. discloses wherein the negative active material comprises at least one of a silicon active material, a tin active material, a silicon-tin alloy active material, and a silicon-carbon active material (paragraph 0053).
As to claim 27, Son et al. discloses as a first electrode; a second electrode; and an electrolyte disposed between the first electrode and the second electrode (paragraph 0008).
As to claim 28, Son et al. discloses a method of preparing a binder, the method comprising: mixing a first composition comprising a non-aqueous solvent and; a second composition comprising water and a second polymer comprising poly(acrylic acid), poly(methacrylic acid), a copolymer thereof, or a combination thereof; and a third 
Son et al. fail to disclose a first polymer, the first polymer comprises polyimide, polyamic acid, a copolymer thereof, or a combination thereof wherein the first polymer comprises a structural unit comprising an alkali metal and at least one hydroxyl functional group in the same or different structural 10units.
Lee et al. teaches a binder comprising mixing polyamic acid, polyvinyl alcohol, and polyacrylic near acid comprising a functional group such as hydroxyl group for the purpose of providing a binder that is environmental friendly, that has the characteristics of adhesive strength, tensile strength, and elasticity (col. 3 lines 25-26,32-35,40-47).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Son et al. with a binder comprising mixing polyamic acid, polyvinyl alcohol, and polyacrylic near acid comprising a functional group such as hydroxyl group for the purpose of providing a binder that is environmental friendly, that has the characteristics of adhesive strength, tensile strength, and elasticity (col. 3 lines 25-26,32-35,40-47).
As to claim 29, Son et al. discloses wherein the heat treating is performed at 150°C or greater (paragraph 0037).
2.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. in view of Lee et al. and in further view of Kinoshita et al. (US20120095131).
Son et al. and Lee et al. discloses the binder above. Son et al. fail to disclose the binder further including an antifoaming agent. Kinoshita et al. teaches a binder with an antifoaming agent for the purpose of helping the formation of coating film and has a function of temporary plasticization by being relatively rapidly evaporated and volatized after the formation of the coating film whereby to improve the strength of the coating film (paragraph 0119-0120).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Son et al. with a binder with an antifoaming agent for the purpose of helping the formation of coating film and has a function of temporary plasticization by being relatively rapidly evaporated and volatized after the formation of the coating film whereby to improve the strength of the coating film (paragraph 0119-0120).
3.	Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. in view of Lee et al. and in further view of Kobayashi et al. (US20150030922). 
	Son et al. and Lee et al. discloses the binder described above. Son et al. fail to disclose wherein a surface of the electrode has an average roughness Ra of 3 micrometers or less. 
	Kobayashi et al. teaches wherein a surface of the electrode has an average roughness Ra of 3 micrometers or less for the purpose of preventing the positive electrode active material from eating into the current collector surface.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Son et al. with wherein a surface of the electrode has an average roughness Ra of 3 micrometers or less for the purpose of .
4.	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. in view of Lee et al. and in further view of Choi et al. (US20100323242).
	Son et al. and Lee et al. discloses the binder described above. Son et al. fail to disclose wherein a cohesion between the positive active material and the binder, between the negative active material and the binder, or between adjacent binders is 100 grams force per centimeter or greater.
	Choi et al. teaches wherein a cohesion between the positive active material and the binder, between the negative active material and the binder, or between adjacent binders is 100 grams force per centimeter or greater for the purpose of preventing deterioration of a lifetime characteristic and electrode deformation (paragraph 0020-0022).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Son et al. with wherein a cohesion between the positive active material and the binder, between the negative active material and the binder, or between adjacent binders is 100 grams force per centimeter or greater for the purpose of preventing deterioration of a lifetime characteristic and electrode deformation (paragraph 0020-0022).
 .
Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art fail to disclose wherein the first polymer is represented in formulas 5-10. Applicant teaches that a binder having the first polymer may have excellent physical properties and a lithium battery including the electrode may have excellent initial efficiency, Coulombic efficiency, discharge capacity, and lifespan characteristics.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499.  The examiner can normally be reached on Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE J RHEE/           Primary Examiner, Art Unit 1724